Citation Nr: 0924977	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-18 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II, claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1969 through 
June 1992.  During his period of active duty service, the 
Veteran served in the offshore waters of Vietnam on board the 
U.S.S. Pitkin County from August 1970 through August 1971 and 
on board the U.S.S. Lockwood from December 1971 through 
January 1973.  In May 1972, the Veteran was decorated with 
the Combat Action Ribbon for his service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  The Veteran appeared and testified 
at a Travel Board Hearing held at the Seattle RO in April 
2009.


FINDINGS OF FACT

1.  The Veteran served in Vietnam from August 1970 through 
August 1971 and from December 1971 through January 1973, and 
during that time set foot within the land borders of Vietnam.

2.  The Veteran has been diagnosed with diabetes mellitus 
type II.


CONCLUSION OF LAW

The Veteran's diabetes mellitus type II was presumptively 
incurred in service as a result of exposure to herbicides.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including diabetes mellitus, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era (beginning on January 9, 1962 and 
ending on May 7, 1975) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for the diseases listed 
in 38 C.F.R. § 3.309(e), including diabetes mellitus type II.  
See 38 C.F.R. § 3.307(a)(6)(ii).


II.  Analysis

The Veteran's service personnel records reflect that the 
Veteran served on board the U.S.S. Pitkin County from August 
1970 through August 1971 and on board the U.S.S. Lockwood 
from December 1971 through January 1973.  As set forth in its 
May 2006 Statement of the Case, the RO has verified that both 
ships saw duty in the Vietnam theater of operations.

At his April 2009 Travel Board Hearing, the Veteran testified 
that while on board the U.S.S. Pitkin County, he went ashore 
on leave at Vung Tau, Vietnam   The Veteran further testified 
that while ashore, he went to the beach, went swimming, and 
sustained coral cuts which required treatment on board his 
ship.  Consistent with the Veteran's hearing testimony, 
service treatment records from the U.S.S. Pitkin County and 
dated December 1970 reflect that the Veteran was treated for 
various coral cuts which were sustained while he was 
swimming.  As noted above, the RO has verified and conceded 
that the U.S.S. Pitkin County was serving in the Vietnam 
theater of operations at that time.

Post-service private lab testing performed in September 2001 
revealed that the Veteran had contracted diabetes mellitus 
type II.  Follow-up private treatment rendered by Dr. Timothy 
R. Symonds in October 2001 confirmed the Veteran's diagnosis 
of diabetes.

Based upon the foregoing evidence, the Board finds that the 
Veteran served in Vietnam and set foot within the land 
borders of Vietnam during his active duty service.  He is 
thus entitled to statutory presumptions of exposure to 
herbicides pursuant to 38 C.F.R. § 3.307(a)(6)(iii) and 
service connection for diabetes mellitus type II pursuant to 
38 C.F.R. § 3.309(e).  See Haas v. Peake, 525 F.3d 1168 
(2008), cert. denied 129 S.Ct. 1002 (2009).  In September 
2001, the Veteran was diagnosed with diabetes mellitus type 
II.  Under the circumstances, the Board finds that the 
Veteran is entitled to presumptive service connection for 
diabetes mellitus type II.



Accordingly, the Board finds that the Veteran's diabetes 
mellitus type II was presumptively incurred in service as a 
result of exposure to herbicides.  Service connection is 
accordingly warranted for this disorder.  As such, the claim 
is granted in full.

III.  Duties to notify and assist

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements 
under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. § 3.159.  Nevertheless, given the 
favorable action taken above, no further notification or 
assistance in developing the facts pertinent to this limited 
matter is required at this time.  Indeed, any such action 
would result only in delay.


ORDER

Service connection for diabetes mellitus type II, claimed as 
secondary to herbicide exposure, is granted.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


